Exhibit 10.170

 

 

LANDLORD’S AGREEMENT

 

THIS LANDLORD’S AGREEMENT (“Agreement”) is made and entered into as of June 2,
2017 by and among CAROLYN HOLDINGS LLC, a New York limited liability company
(“Landlord”), TWINLAB CONSOLIDATED HOLDINGS, INC., a Nevada corporation
(“Company”), and MIDCAP FUNDING X TRUST, a Delaware statutory trust, as
successor-by-assignment from MidCap Financial Trust, as Agent (together with any
successors and assigns, in such capacity, “Agent”).

 

A.     Landlord is the owner of the real property located at 70 Carolyn
Boulevard, Farmingdale, New York (the “Real Property”), and Landlord has entered
into that certain Agreement of Lease dated as of June 2, 2017 with Company
(together with all amendments and modifications thereto, the “Lease”), pursuant
to which, among other things, Landlord has leased to Company the Real Property
as more fully described therein (the “Premises”).

 

B.     Agent and certain lenders (collectively, the “Lenders”) have entered into
or are entering into certain financing transactions with Company, Twinlab
Consolidated Holdings, Inc., a Nevada corporation, Twinlab Consolidation
Corporation, a Delaware corporation, Twinlab Holdings, Inc., a Michigan
corporation, ISI Brands Inc., a Michigan corporation, Twinlab Corporation, a
Delaware corporation, and Nutrascience Labs IP Corporation, a Delaware
corporation, Organic Holdings LLC, a Delaware limited liability company, Reserve
Life Organics, LLC, a Delaware limited liability company, Resvitale, LLC, a
Delaware limited liability company, Re-Body, LLC, a Delaware limited liability
company, Innovitamin Organics, LLC, a Delaware limited liability company,
Organics Management LLC, a Delaware limited liability company, Cocoawell, LLC, a
Delaware limited liability company, Fembody, LLC, a Delaware limited liability
company, Reserve Life Nutrition, L.L.C., a Delaware limited liability company,
Innovita Specialty Distribution, LLC, a Delaware limited liability company, and
Joie Essance, LLC, a Delaware limited liability company (together with any
additional parties who may from time to time be “Borrowers” under the Credit and
Security Agreement dated as of January 22, 2015 (as amended, modified and
restated from time to time) by and among Agent, the Lenders and Company,
collectively, “Borrowers”), and to secure such financing, Borrowers have granted
to Agent a security interest in and lien upon certain of the tangible and
intangible property owned by Borrowers, including, without limitation, all of
the accounts, accounts receivable, general intangibles, payment intangibles,
goods, machinery, equipment, furniture and fixtures owned by Borrower, together
with all additions, substitutions, replacements and improvements to, and
proceeds of, the foregoing owned by Borrower (collectively, the “Collateral”).
As used in this Agreement, the term “Borrower’s Property” shall mean the
inventory, trade fixtures and tangible personal property owned by Borrower that
is located at the Premises.

 

NOW, THEREFORE, in consideration of any financial accommodation extended by
Agent and the Lenders to Borrowers at any time, and other good and valuable
consideration the receipt and sufficiency of which is hereby acknowledged, the
parties agree as follows:

 

1.     Landlord acknowledges that, as of the date hereof, (a) a true and correct
copy of the Lease as in effect as of the date hereof is attached hereto as
Exhibit A and (b) the Lease has not been assigned by Landlord, modified,
supplemented or amended in any way and, to Landlord’s actual knowledge, is in
full force and effect.  As of the date hereof, Landlord is not aware of any
existing default under the Lease by Company.

 

 
 

--------------------------------------------------------------------------------

 

 

2.     Landlord agrees to provide Agent with (a) a copy of any cancellation,
amendment, consent, or waiver under the Lease, and (b) written notice of any
default or breach by Company or claimed default or breach under the Lease that
Landlord sends to Company (a “Default Notice”) at the same time as it sends such
notice to Company.  Agent shall not be under any obligation to cure any default
by Company under the Lease. No action by Agent pursuant to this Agreement shall
constitute or be deemed to be an assumption by Agent of any obligation under the
Lease, and, except as provided under Paragraphs 6 and 8 below, Agent shall not
have any obligation to Landlord.

 

3.     Company has not granted Landlord any lien or security interest in any
assets of Company that remains in effect, including, without limitation, the
Collateral. Landlord has been advised that Agent has a lien on the Collateral
and, until such time as the obligations of Borrowers to Agent and the Lenders
are indefeasibly paid in full and the commitments of the Agent and Lenders to
extend credit have terminated, to the extent Agent has a perfected security
interest in such Collateral, Landlord (a) agrees not obtain a security interest
in or consensual lien on such Collateral (except as provided in clause “(b)” of
this Paragraph 3), and (b) except pursuant to a judgment lien obtained pursuant
to judicial process available to an unsecured creditor, waives and agrees not to
distrain, levy upon or take possession of any such Collateral or to assert any
landlord lien, right of distraint, setoff or other comparable right against the
Collateral; provided that nothing in this Agreement is intended to or shall
restrict Landlord’s remedies under or in connection with the Lease including,
without limitation, for regaining possession of the Premises (subject to the
agreements and rights and remedies of Agent and Lenders provided in this
Agreement) or Landlord’s right to receive and retain any amounts previously or
hereafter paid to or for the benefit of Landlord under the Lease.

 

4.     Company hereby agrees that Landlord shall have no liability to Company or
any other Borrowers for action or inaction taken by Landlord in good faith in an
effort to comply with the provisions of this Agreement.

 

5.     Landlord agrees that the Collateral may be stored, utilized, maintained
and/or installed at the Premises and shall not be deemed a fixture or part of
the real estate but shall at all times be considered personal property, whether
or not any Collateral becomes so related to the real estate that an interest
therein would otherwise arise under applicable law. Notwithstanding any other
provision of this Agreement to the contrary, Agent expressly acknowledges and
agrees that the Collateral shall not include any plumbing and electrical
systems, HVAC units and related distribution systems, other core building
systems, parking lot poles and such materials and other goods that form part of
the Premises, as opposed to the operation of Company’s business (such as the
Company’s trade fixtures, the Company hereby advising the Landlord that
generally the Company does not intend to improve the Premises).

 

 
 

--------------------------------------------------------------------------------

 

 

6.     Prior to a termination of the Lease, Agent, its representatives and
agents or potential purchasers may enter upon the Premises, at reasonable times
upon reasonable prior notice to Landlord, to inspect or remove any or all of the
Collateral, including, without limitation, by private sale pursuant to the
provisions of paragraph 8 below and Landlord shall use commercially reasonable
efforts not to hinder Agent’s actions in enforcing its security interest and
liens on the Collateral; provided that Agent and its representatives shall use
commercially reasonably efforts to minimize interference to any activities being
conducted by Landlord, or any person or entity claiming by, through or under
Landlord. Agent shall promptly repair, at Agent’s expense, any physical damage
to the Premises actually caused by or through Agent as a result of its
activities at the Premises or the removal of any Collateral from the Premises.
Agent shall not be liable for any diminution in value of the Premises caused by
the absence of Collateral actually removed or by any necessity of replacing the
Collateral, and Agent shall have no duty or obligation to remove or dispose of
any Collateral or any other property left on the Premises by Company.

 

7.     To the extent that Landlord has the legal right to do so (and, by
Company’s acceptance below, such legal right is hereby irrevocably granted to
Landlord by Company), Landlord agrees to grant to Agent prompt and reasonable
access to the Premises to the same extent provided to Company under the Lease in
order for Agent to have access to and inspect or remove any or all of the
Collateral, specifically including the books and business records of Company
(together with the computer programs, equipment, software and data necessary to
access and maintain such books and business records) which evidence or are
otherwise necessary to establish, verify or collect upon the Collateral.

 

8.     Upon a termination of the Lease (other than its scheduled expiration by
its own terms), Landlord shall provide written notice to Agent of such
termination (a “Termination Notice”) and shall permit Agent and its
representatives and invitees use of the Premises for the purposes of inspecting,
repossessing, removing and otherwise dealing with the Collateral, and Agent may
advertise and conduct private sales of the Collateral at the Premises; provided,
however, that (a) such period of use (the “Disposition Period”) shall not exceed
thirty (30) days following receipt by Agent of a Termination Notice (subject to
tolling and extension as provided in Paragraph 9 below), (b) for the actual
period of occupancy by Agent, Agent will pay to Landlord the fees and other
amounts that are enumerated in Sections 43(a), (c) and (d) of the Lease and due
under the Lease pro-rated on a per diem basis determined on a thirty (30) day
month, and shall provide and retain liability and property insurance coverage,
electricity and heat to the extent required of the Company by the Lease, and
(c) subject to the provisions of clauses (b) and (c) above, Landlord shall use
commercially reasonable efforts not to hinder Agent’s actions in enforcing its
security interest and liens on the Collateral. If Agent conducts a private sale
of the Collateral at the Premises, Agent shall use reasonable efforts to notify
Landlord first and to hold such sale in a manner which would not unreasonably
disrupt Landlord’s or any other tenant’s use of the Premises. Agent shall
promptly repair, at Agent’s expense, any physical damage to the Premises
actually caused by or through Agent as a result of its activities at the
Premises or the removal of any Collateral from the Premises. Agent shall not be
liable for any diminution in value of the Premises caused by the absence of
Collateral actually removed or by any necessity of replacing the Collateral, and
Agent shall have no duty or obligation to remove or dispose of any Collateral or
any other property left on the Premises by Company.

 

 
 

--------------------------------------------------------------------------------

 

 

9.     (a)     If, during the Disposition Period, there exists both (x) an
order, injunction or stay (other than in a proceeding commenced by Agent or any
Lender) which prohibits Agent from exercising any of its material rights
hereunder and (y) an order or injunction or stay not initiated by Agent which
prohibits Landlord from regaining possession of the Premises from the Company,
and provided Agent is timely appealing such order or is using commercially
reasonable efforts to lift the injunction or stay that prohibits Agent from
exercising its rights, as applicable, then, at Agent’s option (upon notice to
Landlord promptly after Agent becomes aware of such order, injunction or stay),
the expiration of the Disposition Period shall be tolled during the period of
such prohibition and shall continue thereafter for the number of days remaining
in the Disposition Period; provided, however, that with respect to such period
of tolling, no amounts shall be due, payable or accrue with respect to Agent
under clause (b) of Section 8 hereof.

 

10.     (b)     If, during the Disposition Period, there exists an order,
injunction or stay (other than in a proceeding commenced by Agent or any Lender)
which prohibits Agent from exercising any of its material rights hereunder but
no order, injunction or stay which prohibits Landlord from regaining possession
of the Premises from the Company, and provided Agent is timely appealing such
order or is using commercially reasonable efforts to lift the injunction or stay
that prohibits Agent from exercising its rights, as applicable, then, at Agent’s
option (upon notice to Landlord promptly after Agent becomes aware of such
order, injunction or stay), the Disposition Period shall be extended (on the
terms set forth in Section 8 including, without limitation, the requirement that
the Agent pay the amounts described in clause (b) thereof) for an additional
thirty (30) days (for the avoidance of doubt, under this provision the
Disposition Period shall not exceed sixty (60) days in the aggregate).All
notices hereunder shall be in writing, sent by overnight courier, certified
mail, return receipt requested, to the respective parties and the following
addresses:

 

If to Agent at:

MidCap Funding X Trust

c/o MidCap Financial Services, LLC, as servicer

7255 Woodmont Avenue, Suite 200

Bethesda, MD 20814

Attn:  Portfolio Mgt. – Twin Labs Loan

 

With a copy to:

MidCap Funding X Trust

c/o MidCap Financial Services, LLC, as servicer

7255 Woodmont Avenue, Suite 200

Bethesda, MD 20814

Attn:  General Counsel

   

If to Company at:

Twinlab Consolidated Holdings, Inc.

c/o Twinlab Consolidation Corporation

4800 T-Rex Avenue

Suite 305

Boca Raton, Florida 33431

Attention: Al Gever, CFO

Facsimile:  (561) 443-2821

 

 
 

--------------------------------------------------------------------------------

 

 

If to Landlord at:

Carolyn Holdings LLC

c/o Jonathan Greenhut

43 Hunting Hollow Court

Dix Hills, NY 11746

 

with a copy to:

 

Kramer Levin Naftalis & Frankel LLP

1177 Avenue of the Americas

New York, New York 10036

Attention:    James P. Godman, Esq.

 

 

11.     Miscellaneous. This Agreement may be executed in any number of several
counterparts, shall be governed and controlled by, and interpreted under, the
laws of the State of New York, without regard to internal laws of conflicts, and
shall inure to the benefit of and be binding upon Agent, the Lenders, Company,
Landlord and their respective successors and assigns (including any transferees
of the Premises).

 

[Signature page follows]

 

 
 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, intending to be legally bound, and intending that this
agreement constitute an agreement executed under seal, each of the parties have
caused this Landlord’s Agreement to be executed under seal the day and year
first above mentioned.

 

 

 

COMPANY:

TWINLAB CONSOLIDATED HOLDINGS,

INC., a Nevada corporation

         

By:  /s/ Alan S. Gever                                                 
Name: Alan S. Gever

Title: CFO / COO


 

 

LANDLORD:

CAROLYN HOLDINGS LLC, a New York

limited liability company

         

By:   /s/ Jonathan Greenhut                                      
Name: Jonathan Greenhut

Title: Managing Member

 

AGENT:

MIDCAP FUNDING X TRUST, a Delaware

statutory trust, as successor-by-assignment from

MidCap Financial Trust

     

By:          Apollo Capital Management, L.P.,

                its investment manager

 

By:          Apollo Capital Management GP, LLC,

                its general partner

 

 

By:   /s/ Michael Levin                                               

Name: Michael Levin

Title:   Authorized Signatory

 

 

 

 

Signature Page to Landlord’s Agreement